Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0194493 to Chang et al. in view of U.S. Patent Pub. No. 2004/0058293 to Nguyen et al.
Regarding claims 1, 6 and 13:  In Figs. 1-5, Chang et al. disclose an apparatus substantially as claimed and comprising: a susceptor (200) comprising wafer supports (206); a gas injector (104) with ports (310 or 510) disposed over the susceptor and connected to a precursor supply (1202), the gas injector having first process regions (e.g. regions below and associated with 120 b, d, f and above wafer supports) second process regions (e.g. regions below and associated with 120 a, c, e and above wafer supports), each of the gas injectors may comprise a gas mixing hub (1228) and a first or second distribution valve (1216 and/or 1218 and/or 1220)  (see, e.g., paras. 48, 52-67 and also Figs. 6 and 12); and a controller (160, also see, e.g., para. 40, 56) connected to the gas injector and the susceptor, the controller configured to:
connect a first precursor material (e.g. 1202) and a carrier gas (e.g. 1206) to the first gas mixing hub (see, e.g., Fig. 12 and paras. 40, 48);
mix the first precursor material and the carrier gas in the first gas mixing hub to produce a first precursor gas (see, e.g., Fig. 12 and paras. 40, 48); 
rotate the susceptor to rotate a first substrate disposed in a first one of the wafer supports and a second substrate disposed in a second one of the wafer supports next to the first substrate (see, e.g., para. 37); and
while rotating the susceptor, control the distribution valves to sequentially introduce the first precursor gas at each first process region of the first process regions  as the first substrate enters each first process region, wherein after a respective first distribution valve of the first distribution valves introduces the first precursor gas at the respective first process region, the respective first distribution valve remains open and continuously supplies the first precursor gas between the first substrate exiting the respective process region and the second substrate entering the respective first process region (see, e.g., paras. 57-65, esp. 58 and 60).
However, Chang et al. fail to disclose the substrate supports as substrate pockets.
In a similar apparatus, in Figs. 2a-c, Nguyen et al. the apparatus comprising, inter alia: a susceptor (11) having pockets (see, e.g., Fig. 2c and 4a) for the purpose of creating a cavity that supports a substrate while also allowing extending retention time of a precursor; and a gas injector (e.g., 16, 26, 25, 17, 27, 24) disposed over the susceptor, the gas injector having a first process region (e.g., space between injector 16 and corresponding pocket), wherein while rotating the susceptor precursors may be introduced at the first process region as the substrate enters the first process region and may continue to be introduced for a subsequent substrate entering the first process region and additionally, processing starts at subsequent process regions in sequence as a substrate enters each of the subsequent process regions for the purpose of preventing disadvantages such as wear and tear, disruption of flow and changes in precursor concentration (see, e.g., paras. 19-29, 34 and 54, 82-84). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the susceptor of Chang et al. having pockets in order to create a cavity that supports a substrate while also allowing extending retention time of a precursor and to have performed a processing sequence including features as claimed in order to prevent disadvantages such as wear and tear, disruption of flow and changes in precursor concentration as taught by Nguyen et al.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claims 2 and 3, Chang et al. fails to teach a specific position of the controller/computer (i.e. located separately and/or co-located).  However, the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Thus, it would have been obvious to one of ordinary skill in the art to have provided the controller in any location where it is capable of providing the intended function.
With respect to claim 4, according to the modified invention of Chang et al., the controller would also be configured to sequentially introduce the first gas at each first process region by: actuating a first respective valve of the first distribution valves in response to determining the first substrate has entered each first process region.
With respect to claim 7, as detailed above, in modified Chang et al., before sequentially introducing the first precursor gas, the second precursor gas may be introduced at the second process regions in an ALD process (i.e. at region corresponding to 120a) or as part of a soak process disclosed therein.  
With respect to claims 8-9 and 14, according to the modified Chang et al., Chang et al. in particular is configured for performing an ALD process using half reactions by  rotating a susceptor to a plurality of first and second processing regions and Jang et al. in particular is configured to repeatedly pass under the gas injector until a predetermined thickness is achieved, it would be obvious to configure the controller to: after introducing the first precursor gas and the second precursor gas, continue rotation of the susceptor to expose the first substrate to the first process regions and the second process regions, half-reactions of a deposition process for forming a first material layer on the first substrate being performed in the first process regions and the second process regions, wherein after the first precursor gas and the second precursor gas are introduced, the susceptor is rotated a first quantity of revolutions being determined according to a target thickness of the first material layer.  Note:  Chang et al. teach repeated introduction of processing materials to obtain a desired layer thickness (see, e.g., para. 56).
With respect to claims 10 and 21, according to the combined teachings of modified Chang et al., wherein Nguyen et al. disclose after introducing a first precursor gas and a second precursor gas, control the second distribution valves to sequentially eliminate (i.e. stop) the second precursor gas from each second process region of the second process regions as the first substrate enters each second process region by using offset introduction and elimination sequencing so that all substrates are exposed to the same process sequence (see, e.g., paras. 19-28).  First precursor gas may also be eliminated sequentially according to this idea.
With respect to claim 11, according to the combined teachings of modified Chang et al., the controller is further configured to:  connect the carrier gas to the first distribution valves (e.g. using 1212 and 1214), thereby diluting the first precursor gas while introducing the first precursor gas at the first process regions.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chang et al. as applied to claims 1-4, 6-11, 13-14 and 21 above, and further in view of U.S. Patent No. 5,281,274 to Yoder.
Modified Chang et al. disclose the apparatus substantially as claimed and as described above.
However, modified Chang et al. fail to disclose explicitly disclose the controller is further configured to determine when the first substrate will enter each first process region according to a rotation speed and an initial position of the susceptor.
Yoder discloses an apparatus wherein (see, e.g., abstract and column 7, rows 32-35, column 8, rows 43-52) wherein a programmable controller configured to determine when a substrate will enter a process region according to a rotation speed (i.e. ratio of distance to time, wherein both are knowable/determinable in Yoder) and initial position of the susceptor (also knowable and determinable) for the purpose of providing automation to improve the efficiency and yield of thin film products.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a programmable controller in modified Chang et al. configured to determine when a substrate will enter a process region according to a rotation speed (i.e. ratio of distance to time, wherein both are knowable/determinable in Yoder) and initial position of the susceptor (also knowable and determinable) in order to provide automation to improve the efficiency and yield of thin film products as taught by Yoder et al.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chang et al. as applied to claims 1-4, 6-11, 13-14 and 21 above, and further in view of U.S. Patent Pub. No. 2008/0202610 to Gold et al.
Modified Chang et al. disclose the apparatus substantially as claimed and as described above.
However, modified Chang et al. fail to disclose a first pressure sensor monitor connected to the first gas mixing hub, the controller being configured to stop processing of the first substrate in response to the first pressure monitor detecting a pressure in the first gas mixing hub, the first pressure being greater than a predetermined threshold.
Gold et al. teach providing a first pressure sensor monitor (190) connected to a first gas mixing hub (134), and a controller (150) being configured to stop processing of a first substrate (by at least making use of bypass 154) in response to the first pressure monitor detecting a pressure in the first gas mixing hub, the first pressure being greater than a predetermined threshold (see, e.g., paras. 37, 49-50) for the purpose of ensuring real time adjustment of chemistry parameters and stabilization in a composition of gases, flow rate or pressure.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a first pressure monitor sensor connected to the first gas mixing hub, and the controller  being configured to stop processing  of the first substrate in response to the first pressure monitor detecting a pressure in the first gas mixing hub, the first pressure being greater than a predetermined threshold in in modified Chang et al. in order to ensure real time adjustment of chemistry parameters and stabilization in a composition of gases, flow rate or pressure as taught by Gold et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has modified the rejection to address the amended claims.  

Allowable Subject Matter
Claims 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Although various ALD apparatus, method and means of gas introduction are known in a ALD apparatus, the prior art of record fails to suggest as claimed an apparatus configured to rotate a susceptor through first process regions and second process regions and including a controller configured to cause the apparatus to perform a soak process with a first precursor in the first process regions, followed by performing a spatial ALD process with the first precursor in the first process regions and a second precursor in the second precursor regions, and then performing a second soak process with the second precursor in the second regions, wherein during soaking with the first precursor the second precursor is not supplied to the second regions and during soaking with the second precursor the first precursor is not supplied to the first regions.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 20150184289 discloses an apparatus wherein gas supply is provided to a substrate based on a location of a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/               Primary Examiner, Art Unit 1716